Citation Nr: 0009389	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for skull loss, 
residual of craniotomy and injury, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased evaluation for organic brain 
syndrome associated with amnesia and headaches, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an evaluation higher than 10 percent for 
absent seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued a 50 percent evaluation 
for skull loss, residual of craniotomy and injury, a 30 
percent evaluation for organic brain syndrome associated with 
amnesia and headaches, and granted service connection for 
absent seizures and assigned a 10 percent evaluation.

In May 1999, the veteran testified at a Video Conference 
hearing before the undersigned member of the Board


FINDINGS OF FACT

1.  The veteran's skull loss, residual of craniotomy and 
injury is manifested by loss of skull bone, but with no brain 
hernia.

2.  The veteran's organic brain syndrome is not manifested by 
symptoms that include anxiety, some memory loss, and 
headaches, but it is not productive of more than occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. 

3.  The veteran's seizure disorder is manifested by minor 
seizures averaging 2 every six months.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
skull loss, residual of craniotomy and injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5296 (1999).

2.  The criteria for a rating in excess of 30 percent for 
organic brain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125, 
4.126, 4.130, Diagnostic Code 9304 (1999).

3.  The criteria for a 20 percent evaluation for absent 
seizures have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.121, 4.124a, 
Diagnostic Code 8911 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Increased ratings

The veteran asserts that his skull loss due to trauma, as 
well as his organic brain disease are more disabling than 
currently evaluated.  A person who submits a claim for 
benefits under a law administered by the VA shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that an allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal have been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that evaluation.  Otherwise, the Board will 
assign the lower evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran suffered a head injury in the Philippines during 
a riot in 1976 in which he was hit in the head with a brick.  
The veteran developed an acute subdural hematoma and was 
treated with craniotomy and drainage of the hematoma.  The 
veteran subsequently developed a wound infection requiring 
removal of the bone flap and this was replaced with a plastic 
skull plate.  The skull plate subsequently became loose and 
required additional surgery for re-suturing.  The veteran was 
discharged on temporary disability retirement from the 
service because of skull loss and mild organic brain 
syndrome.




a. Skull loss, residuals of craniotomy

Service connection was established for skull loss, residuals 
of craniotomy and injury by a rating decision in October 
1979, and a 50 percent evaluation was assigned effective 
January 1, 1978. 

A VA examination dated May 1998 showed that the plate in the 
right side of the veteran's head measured 12 cm. from front 
to back, and 10 cm. from top to bottom.  Cranial nerve 
examination showed that there was a hypesthesia of the right 
forehead and in the right parietal area.  A CT scan of the 
head showed status post right frontotemporal cranioplasty but 
was otherwise unremarkable.

Private outpatient medical records from University Mednet 
from 1992 to 1998 indicate a history of head injury with 
subdural hematoma with a thorough recovery.

Currently, the veteran's service-connected skull loss, 
residual of craniotomy and injury is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5296.  A 50 percent rating will be 
assigned if the area of loss of skull is of the size larger 
than a 50-cent piece or 1.140 in2 (7.355 cm2).  An 80 percent 
rating is warranted for loss of inner and outer tables of 
skull bone with brain hernia.

Based on the foregoing, the Board finds that an increased 
rating for the veteran's loss of skull bone is not warranted.  
Although the evidence shows that the veteran has a plate in 
his head, and hypesthesia of the right forehead and right 
parietal area, the medical evidence, to include the VA CT 
scan, showed no evidence of a brain hernia which would 
warrant a 80 percent evaluation under Diagnostic Code 5296.

In deciding the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



b. Organic brain syndrome

Service connection was established for organic brain syndrome 
associated with amnesia and headaches by a rating decision 
dated October 1979, and a 10 percent evaluation was assigned 
effective January 1, 1978.  This evaluation was increased to 
30 percent by a rating decision dated February 1982. 

Private outpatient medical records from University Mednet 
from 1992 to 1998 indicate complaints of dizziness, nausea, 
constant headaches, memory loss, and trouble sleeping.  A 
mental status examination dated January 1993 showed a 
somewhat angry, suspicious man who gave a history of 
difficulty with sleep of several years' duration.  The 
veteran felt that a lot of this was due to his irregular 
working and his irregular sleep/wake cycle.  He indicated 
that he had been on many medications and could not remember 
the name of the medications.  He was not suicidal at the time 
of the examination and there was no evidence of a thought 
disorder.  The veteran described a lot of stress at work and 
felt that he was short tempered and argued with people 
frequently.  The diagnostic impression was adjustment 
disorder with mixed emotional features.  Subsequent 
outpatient treatment reports show that the veteran changed to 
the day shift and felt much better.

In January 1998, the veteran was asked to be examined by 
University Mednet in order to demonstrate/prove that he was 
having so much difficulty working for the Post Office that he 
would qualify for a Veterans Administration Rehabilitation 
Program that in turn would enable him to attend a 
construction course at the Auburn Career Center.  The 
psychological evaluation found the veteran to be alert and 
oriented in all spheres and his memory for both recent and 
remote events was good.  He showed no deficit of attention or 
concentration and his manner was cooperative.  His mood 
showed no acute distress, vegetative signs for anxiousness 
and for depression were absent, and he denied suicidal or 
homicidal intent.  It was noted that he took prescribed 
Valium to sleep.  His speech patterns and gestures were 
colorful but appropriate for context and content.  He denied 
hallucinations and delusions and denied use of and reliance 
upon alcoholic beverages.  He acknowledged occasional use of 
marijuana.  The impression was personality change due to head 
trauma, unspecified type by history.

A statement dated January 1998 from Ilze K. Schwartz, M.D. of 
University Mednet indicated that the veteran has been under 
his care since 1993 and had been seen for job stress.  Dr. 
Schwartz indicated that the veteran suffered from chronic 
anxiety and insomnia and had had several panic attacks.  The 
physician advised the veteran to change jobs in the hope that 
it would relieve some of the stress and symptoms.

A letter dated January 1998 from a Case Management Specialist 
with the Employee Assistance Program (EAP) indicated that the 
veteran did not fit well within the current environment of 
the Postal Service and recommended that the veteran be 
assisted in gaining additional training so that he move into 
an employment situation which is more appropriate to his 
needs and abilities.  The Postal Service, in the counselor's 
opinion, simply had too many changes and too many uniformed 
supervisory staff for an individual of the veteran's make-up 
to tolerate.  The counselor recommended a job in which the 
veteran could act with some independence and freedom and use 
the skills and intelligence, which he possessed.

A May 1998 VA examination showed complaints of headaches, 
memory loss, and dizziness.  When he had a headache, one type 
of headache was an electric shock headache pain during which 
he could not function, but he could function at a reduced 
level with the less intense headaches.  He had no vomiting 
with his headaches and did have nausea with 2 percent of his 
headaches.  He had dizziness with his headaches which varied 
in intensity.  The veteran reported not being able to 
remember anything, confusion, stress, inability to 
concentrate, and ability to only sleep two hours.  The 
examination showed the veteran to be alert, fairly neat in 
appearance, cooperative, talked coherently and relatively.  
His mood was not depressed and he denied any suicidal or 
homicidal ideations.  His affect was appropriate and he 
denied any delusion or hallucination.  The veteran was 
oriented as to time, place, and person.  His memory for 
recent and remote events was impaired and his intellectual 
function was average.  Judgment and insight was fair.  The 
examiner noted that the veteran had definite memory 
impairment, but was able to maintain his employment of 14 
years at the Post Office and had a good relationship with his 
family.  The veteran was assessed a Global Assessment of 
Functioning (GAF) score of 50.

A private medical note from University Mednet dated June 1999 
dealt mainly with the veteran's seizures, but did indicate 
reports of headaches and dizziness.  Severe anxiety was 
indicated as one of the diagnoses.

During his May 1999 Video Conference hearing, the veteran 
testified to constant headaches which varied in intensity 
along with memory loss.  The veteran indicated that he was 
depressed 25 days out of a month.  He had trouble sleeping 
and had problems with concentration. 

The veteran's brain disorder is currently evaluated as 30 
percent disabling under the provisions of 38 C.F.R. §§ 4.124a 
and 4.130, Diagnostic Codes 8045-9304.  Diagnostic Code 8045 
allows for a maximum evaluation of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304, in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  However, as the veteran's records 
contained evidence that the veteran suffered from symptoms 
approximating dementia, the veteran's disorder was evaluated 
as 30 percent disabling under the provisions of Diagnostic 
Codes 8045-9304.  Diagnostic Code 9304 allows for evaluations 
up to 100 percent for dementia associated with brain trauma.

Under Diagnostic Code 9304, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Manifestations of the veteran's post-traumatic organic brain 
disorder have included headaches, dizziness, poor sleep 
habits, memory loss, and anxiety.  However, the record does 
not show that the veteran is suffering from manifestations of 
organic brain syndrome that warrant an evaluation in excess 
of 30 percent.  The veteran is generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation.  He has given a history of memory loss such as 
forgetting names, directions and recent events, and the most 
recent VA psychiatric examination in May 1998 found some 
impairment in recent and remote memory.  However, the mental 
status examination at that time was otherwise normal; the 
veteran was well oriented with normal mood, normal affect, 
and fair judgment.  Although he has had some difficulty with 
work, it was noted that he had a good relationship with his 
family.  Panic attacks were not noted.  Dr.  Schwartz noted 
in a January 1998 statement that the veteran had had several 
panic attacks at work but there is no medical evidence of 
such episodes on a weekly or even monthly basis.  Employment 
records clearly suggest that much of the veteran's anxiety is 
associated with work-related stress.  In fact, some of these 
records and lay statements pertain to a claim filed by the 
veteran relating to a claimed job-related emotional 
condition.  It was noted on a neurological examination in May 
1998 that he had worked for the past 14 years at the Post 
Office and had missed only 5 days of work in the previous 
year due to headaches.  Although the veteran was assessed a 
50 GAF score on the 
May 1998 VA psychiatric examination, it does not appear that 
psychoneurotic symptoms related to his service connected 
disability are so substantial as to result in the degree of 
impairment required to warrant a 50 percent evaluation.  Most 
of the criteria for a 50 percent rating are not present.  
That is, there is no medical evidence to establish 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective social 
relationships to warrant a 50 percent evaluation under 
Diagnostic Code 9304.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Higher initial rating for absent seizures

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for absent seizures, and, as such, his claim for 
assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection was established for absent seizures by a 
rating decision in September 1998, and a 10 percent 
evaluation was assigned effective January 29, 1998.  The 
veteran contends that a higher rating is warranted because 
his disability is more severe than contemplated by the 10 
percent evaluation.

Private outpatient medical records from University Mednet 
from 1992 to 1998 indicate diagnosis and treatment for 
partial seizures with medication.  Subsequent records show 
seizures controlled with no tremors or jerking.  In April 
1997, the veteran's medication was changed after the veteran 
reported an atypical seizure.  

During his May 1998 VA examination the veteran reported 
falling for no apparent reason.  The episode of falling was 
brought on by feeling dizzy and seeing things floating.  On 
two or three occasions the veteran felt he would have a 
blackout and left work.  The veteran indicated that his wife 
saw him have lapses of consciousness which lasted from 5 to 
10 minutes and that the spells occurred about 5 times in the 
past year.  He reported no tongue biting or incontinence.  
The examination showed no history of post ictal paralysis, no 
history of status epilepticus.  There was no limitation of 
motion of the spine or lower back, no limitation of movement 
of the upper extremities.  The fists and fine movements of 
the fingers were bilaterally normal and no limitation of 
motion of the lower extremities.  There was no pass pointing 
on finger to nose or heel to knee test.  Romberg was negative 
with the eyes opened and closed.  Gait, posture, propulsion, 
balance, and walking on toes and heels were normal.  Active 
movement strength against resistance was normal in both upper 
and lower extremities.  Position sense was normal in both 
hands and feet.  The veteran had a hypesthesia of the left 
lower extremity from the hip to the ankle but not including 
the foot.  The examiner indicated that the reason was 
unknown.  Reflexes in the upper extremities were hypoactive 
to 1+ and bilaterally equal.  Patellar and Achilles' 
bilaterally 2+.  EEG interpretation showed normal study with 
waking stage 1 and stage 2 sleep.  Prominent breach effect 
was seen.  No definitive epileptiform activity was noted.  
The diagnosis was absent seizures by history and history of 
prolonged treatment with antiseizure medication in the 
absence of a specifically abnormal EEG.

Private outpatient treatment records from University Mednet 
dated June 1999 indicated that the veteran was seen due to 
reports that he had two new seizure episodes.  He was in the 
shower and felt like he was going to fall.  He was confused 
and could not walk.  He slumped down and felt nauseated.  
This lasted 30 to 40 minutes.  The month before he was at 
work and started shaking and felt dizzy.  He had blurred 
vision, could not talk, but he could understand what he was 
saying or hearing.  The examiner's assessment was that the 
veteran may have a primary anxiety disorder, but may have an 
acute seizure disorder of a different type, specifically 
complex partial.  The examiner further indicated that it was 
possible that the veteran had two types of seizures.  One 
simple partial seizures and two, complex partials.  However, 
he believed that it was more likely that the veteran had 
simple partial seizures and also a psychiatric disorder.

In his Video Conference hearing conducted in May 1999, the 
veteran described his seizures as above and could not 
specifically indicate the frequency.  

The veteran submitted lay statements from three coworkers who 
indicated that they had witnessed the veteran in a confused 
state, disoriented, and complaining of headaches.  There was 
no indication as to the frequency of the veteran's 
"episodes".

The Board finds that the overall disability picture that has 
been presented for the veteran's service-connected absent 
seizures more nearly approximates the criteria exemplified by 
a 20 percent disability evaluation pursuant to Diagnostic 
Code 8911.  The Board notes that in determining the frequency 
of seizures, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121.  However, despite the 
veteran's spouse reporting in the May 1998 VA examination of 
5 seizures a year, the veteran could not specify the 
frequency in his Video Conference hearing and medical records 
do not indicate this frequency.  The lay statements indicate 
observation of what is believed to be seizures in which the 
veteran has suffered, but there is no indication of their 
frequency.  The latest medical records indicate the veteran 
was seen in June of 1999 complaining of two seizures.  Due to 
the absence of specific evidence of the frequency of the 
seizures, the Board finds that the absent seizures fall 
between the rating schedule criteria for a 10 percent rating 
and the criteria for a 20 percent rating.  The Board is 
satisfied that the overall disability picture more nearly 
approximates the criteria required for the higher, 20 percent 
rating.  Therefore, in accordance with 38 C.F.R. § 4.7, the 
Board finds that the initial assignment of a 20 percent 
rating for the veteran's seizure disorder is warranted.


III.  Extraschedular consideration

Although the veteran has indicated that he had missed work 
due to his disabilities, there has been no showing that 
either of the disabilities under consideration have caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Although Dr. Schwartz and the EAP counselor 
indicated that the veteran's perceived stress at the Postal 
Service may warrant a change in jobs, there is no evidence 
that the veteran would have to decrease the amount of hours 
worked due to his service-connected disabilities.  In fact, 
it was noted upon the most recent VA compensation examination 
that he had missed only five days of work during the previous 
year.  It is also pertinent to note that, when the veteran 
was seen by his private physician in June 1999, the physician 
indicated that in two days he would be graduating from the 
Auburn Career Center with a degree in construction and 
remodeling.  Moreover, the veteran's current 50, 30, and (as 
the result of this decision) 20 percent ratings take into 
account significant work impairment.  Under these 
circumstances, the Board determines referral to the RO for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not indicated.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash, 8 Vet. App. at 
227.


ORDER

Entitlement to a rating in excess of 50 percent for skull 
loss, residual of craniotomy and injury is denied.

Entitlement to a rating in excess of 30 percent for organic 
brain syndrome is denied.

Entitlement to the initial assignment of a 20 percent rating 
for the veteran's seizure disorder is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.




_______________________________
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

